Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the N driving power sources must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 line 7 recites limitation “N driving power sources” being incomprehensive and indefinite subject matter so that examiner cannot interpret this limitation.
The dependent claims are rejected for depending upon a rejected base claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 6-8 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arai US 2010/0156317.
Regarding claim 1, Arai teaches a light emitting diode (LED) driving device for driving a plurality of LEDs arranged on a panel, (a light emitting diode driving circuit 20, an LED 101, dot matrix LEDs 100, title, abstract, ¶7, ¶17, Figs 1-5) the LED driving device comprising: 
a plurality of driving current sources (D1-D17, ¶45, Figs 4-5) arranged parallel to each other; a pulse width modulation (PWM) controlling circuit (60, Fig 4) configured to generate a plurality of PWM signals (Vp0-Vp7, ¶33) according to a gray scale value (gradation data, ¶33, Fig 3) for an LED (an LED 101, ¶18, Fig 1); and a plurality of switch circuits (seventeen switching circuits 91 of D1 to D17 Fig 5, ¶48) configured to control an output of each driving current source for the LED according to each PWM signal (¶47).

Regarding claim 6, Arai teaches the LED driving device of claim 1, wherein the levels of the driving currents outputted from respective driving current sources are substantially identical (See ¶48 and Fig 6).

Regarding claim 7, Arai teaches the LED driving device of claim 1, wherein the plurality of driving current sources are implemented in a form of current mirrors with respect to one common current source (elements 90 and D1-D17, Figs 4-5 and ¶48). 

Regarding claim 8, Arai teaches an LED driving device for driving an LED arranged on a panel (a light emitting diode driving circuit 20, an LED 101, dot matrix LEDs 100, title, abstract, ¶7, ¶17, Figs 1-5) comprising: 
a first driving current source (D1); a second driving current source (D2) arranged parallel to the first driving current source (D1); 
a PWM controlling circuit (60, Fig 4) configured to generate a first PWM signal and a second PWM signal (Vp0-Vp1, ¶33) by distributing a gray scale value (gradation data, ¶33, Fig 3) for the LED; 
a first switch circuit (91 of the D1, Figs 4-5) configured to control an output of the first driving current source for the LED according to the first PWM signal; and a second switch circuit (91 of the D2, Figs 4-5) configured to control an output of the second driving current source for the LED according to the second PWM signal (¶47).

Regarding claim 15, Arai teaches a method of driving a plurality of LEDs (LEDs 101 to 717, Fig 1, ¶18) arranged on a panel (100, Fig 1, ¶18), the method comprising: connecting one LED (101) to one driving line (1B) according to a scan signal (1A); identifying image data comprising a gray scale value for the one LED (see ¶31);
dividing the gray scale value into N gray scale values (N is a natural number of 2 or higher) and generating a plurality of PWM signals according to the divided gray scale values (see ¶34);
controlling outputs of N driving power sources connected to the one driving line according to the plurality of PWM signals (see ¶59).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Arai as applied to claim 1 above in view of Kojima US 2007/0216638.
Regarding claim 2, Arai does not teach wherein a PWM signal comprises an ON section and an OFF section, wherein the length of the ON section is adjusted in units of cycles of a clock.
	Kojima teaches an LED driving circuit including a PWM signal comprises an ON section and an OFF section, wherein the length of the ON section is adjusted in units of cycles of a clock. See Kojima ¶123 and Fig 2.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) was made to incorporate the teachings of Kojima into the system of Arai. Thus, the modification of one familiar element for another known in the LED device, the combination must do more than yield predictable result. The motivation for doing so would improve the high quality of the luminance of the LED units being illuminated. Kojima ¶130.

Regarding claim 3, Kojima teaches the LED driving device of claim 2, wherein a difference in the length of the ON section between the PWM signals is within the length of one cycle of the clock. See Kojima ¶126 and Fig 2.
Regarding claim 9, Kojima teaches the LED driving device of claim 8, wherein the PWM controlling circuit is configured to adjust the lengths of ON sections of the first PWM signal and the second PWM signal in units of cycles of a clock. See Kojima ¶126 and Fig 2.

Regarding claim 10, Kojima teaches the LED driving device of claim 9, wherein the PWM controlling circuit controls the first PWM signal and the second PWM signal such that the lengths of their ON sections are identical to each other or such that a difference in the length of the ON section therebetween is within the length of one cycle of the clock. See Kojima ¶126 and Fig 2.

Claim(s) 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Arai as applied to claim 1 above in view of Lin et al. US 2015/0154904.
Regarding claim 4, Arai does not teach wherein the gray scale value has a range corresponding to 2 to the power of N (N is a natural number) and the number of the plurality of driving current sources is N.
	Lin teaches a light emitting device control circuit including the gray scale value has a range corresponding to 2 to the power of N (N is a natural number) and the number of the plurality of driving current sources is N. See Lin ¶ 22.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) was made to incorporate the teachings of Lin into the system of Arai. Thus, the modification of one familiar element for another known in the LED device, the combination must do more than yield predictable result. The motivation for doing so would increase the resolution without sacrificing the refresh rate. Lin ¶ 8.

Regarding claim 5, Lin teaches the LED driving device of claim 1, wherein the number of the plurality of driving current sources is N and the PWM controlling circuit is configured to assign a value of a quotient, obtained by dividing the gray scale value by N, to each of the driving current sources and distribute a remainder R (R is 0 or a natural number less than N) respectively to R driving current sources to generate the plurality of PWM signals. (See Lin ¶22). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Arai as applied to claim 8 above in view of Date et al. US 7,034,787.
Regarding claim 11, Arai does not teach a first transistor having a first terminal connected to a driving voltage and a basic current source connected to a second terminal of the first transistor, wherein the first driving current source forms a current mirror structure with respect to the basic current source using a second transistor having a gate commonly connected with the first transistor and a first terminal connected to the driving voltage, and wherein the second driving current source forms a current mirror structure with respect to the basic current source using a third transistor having a gate commonly connected with the first transistor and a first terminal connected to the driving voltage.
	Date teaches the output circuit for gray scale control show in figure 1 including a first transistor (11) having a first terminal connected to a driving voltage (12) and a basic current source (10) connected to a second terminal of the first transistor (11), 
wherein the first driving current source (1a) forms a current mirror structure with respect to the basic current source (10) using 
a second transistor (2a)having a gate commonly connected with the first transistor (11) and a first terminal connected to the driving voltage (12), and 
wherein the second driving current source (3a) forms a current mirror structure with respect to the basic current source (10) using a third transistor (3a) having a gate commonly connected with the first transistor (11) and a first terminal connected to the driving voltage (12), see col. 13, line 61 to col. 14, line 45.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) was made to incorporate the teachings of Date into the system of Arai. Thus, the modification of one familiar element for another known in the LED device, the combination must do more than yield predictable result. The motivation for doing so would enable the slew rate of the operational amplifier to be approximately constant. Date col. 15, lines 57-59.

Allowable Subject Matter
Claims 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 16-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Kevin Nguyen whose telephone number is 571-272-7697. The Examiner can normally be reached on Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin M Nguyen/Primary Examiner, Art Unit 2628                                                                                                                                                                                                        
             Dated: August 9, 2022